

 
 

--------------------------------------------------------------------------------

 

SALE AND PURCHASE AGREEMENT


This Agreement for sale and purchase together with the Exhibits A to E attached
hereto, hereinafter referred to as "Contract" or "Agreement", is executed this
17th day of June, 2011, by and between, A. Sudhish M. P. Anandan of 18, SSS1/43,
Kampung Tunku, 47300 Petaling Jaya, Selangor D.E, Malaysia, Kam Chong Heng of
18, SSS1/39, Kampung Tunku, 47300 Petaling Jaya, Selangor D.E, Malaysia and
Thanabalasingam S. Manickam of No 21, Jalan U6/2B, Desa Subang Permai, 40150
Shah Alam, Selangor D.E, Malaysia, hereinafter collectively referred to as
"Seller", and Intelligent Communication Enterprise Corporation Inc., a company
incorporated in Pennsylvania, USA, Corporation, and whose registered office is
1515 Market Street, Suite 1210, Philadelphia, PA 19102, United States of
America, hereinafter referred to as "Buyer"


Seller or Buyer is referred to individually as “Party” and Buyer and Seller
collectively are referred to as “the Parties” in this Agreement.


WITNESSETH:


WHEREAS, Seller is the beneficial owner of all shares (hereinafter referred to
as “the Shares”), of i-amtv Limited, a company incorporated in Brunei
Darussalam, whose registered office is at Room 51, 5th Floor, Brittania House,
Jalan Cator, Bandar Seri Begawan BS8811, Negara Brunei Darussalam (and its
subsidiary companies), hereinafter referred to as the "Company"; and


WHEREAS, during the twelve months prior to this Agreement the Seller has held
senior executive positions within the Company and is considered to be aware of
all material facts about the Company; and


WHEREAS, Buyer is desirous of acquiring a percentage of the Shares and Seller is
desirous of selling those Shares to Buyer;


NOW, THEREFORE, for and in consideration of the mutual covenants and promises
hereinafter contained, the Seller agrees to sell and the Buyer agrees to buy the
Shares upon the following terms and conditions.


1.  PURCHASE PRICE AND METHOD OF PAYMENT.  Buyer shall pay and Seller shall
accept the Purchase Price for the Shares in the manner of payment set forth in
Exhibit "B" attached hereto and made a part hereof.


2.  EFFECTIVE DATE AND CLOSING.  This Agreement is effective and binding on the
Parties on 18th day of June, 2011 (the “Effective Date”), with the closing of
the transactions contemplated by this Agreement, to be 1st July 2011, and
hereinafter referred to as the “Closing Date, in Kuala Lumpur as the Parties
hereto may agree.


Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
1

 
 

--------------------------------------------------------------------------------

 
 
3.  REPRESENTATIONS AND WARRANTIES OF SELLER.  Seller represents and warrants to
Buyer the correctness, truthfulness and accuracy of the matters shown on Exhibit
"C" attached hereto, all of which shall survive closing.  In addition, Seller
represents and warrants to Buyer that the documents enumerated in Exhibit "D"
attached hereto and made a part hereof, are true, authentic and correct copies
of the original, or, if appropriate, the originals themselves, and no
alterations or modifications thereof have been made.


4.  TRANSACTIONS PRIOR TO CLOSING.  Seller hereby covenants the following:


a. Conduct of Seller's Business Until Closing.  Except as Buyer may otherwise
consent in writing prior to the Closing Date, Seller will not enter into any
transaction, take any action or fail to take any action which would result in,
or could reasonably be expected to result in or cause any of the representations
and warranties of Seller contained in this Agreement to be void, invalid or
false on the Closing Date.


b. Resignations.  Seller shall deliver to Buyer prior to the Closing Date, such
resignations of officers or employees of the business as Buyer shall indicate,
each such resignation to be effective on the Closing Date.


c. Satisfactions.  Seller shall deliver to Buyer on the Closing Date a
satisfaction of any encumbrance or lien on the Shares satisfactory in form and
substance to the Buyer indicating that the then outstanding unpaid principal
balance of any promissory note secured thereby has been paid in full prior to or
simultaneously with the closing.


d. Advice of Changes and Claims.  Between the date hereof and the Closing Date,
Seller will promptly advise Buyer in writing of any fact including but not
limited to any impending legal action, threat of legal action or other claims
whatsoever which, if existing or known at the date hereof, that would adversely
affect the value of the Shares would have been required to be set forth herein
or disclosed pursuant to this Agreement.


e. Documents.  Seller shall deliver to Buyer at closing such documents which
are, in Buyer's sole discretion, necessary to fully satisfy the objectives of
this Agreement in content and form reasonably intended to do so.


5.           SELLER’S OBLIGATIONS TO THE COMPANY.


a. The Seller will continue to work and deliver all of the services they have
been providing, prior to the closing, to and/or on behalf of the company in good
faith for a period of not less than thirty-six (36) months after the Effective
Date of this Agreement.


b. Should the buyer exercise the option to acquire the remaining shares in the
company, the Seller commits to continue to work and deliver all of the services
they have been providing, prior to the Effective Date, to and/or on behalf of
the company in good faith for a period of twelve (12) months, or for a period
mutually agreed to between the parties, from the execution of the agreement for
the buy-out of the remaining shares.


Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
2

 
 

--------------------------------------------------------------------------------

 

c. Within twelve (12) months of the Effective Date of this Agreement, the Seller
commits to put in place a team to perform all the functions and tasks necessary
for the continued smooth operations of i-amtv Limited.


d. Post-Closing Condition.  The Seller undertakes to procure an addendum to
i-amtv’s existing agreement with The Music Kampany Sdn. Bhd. (“Music Kampany”)
that commits Music Kampany to continue providing its services for a period not
less than thirty-six (36) months from the Effective Date.  Such addendum to the
agreement shall be in a form agreeable to the Buyer.


6.  EXPENSES.  Each of the parties hereto shall pay its own expenses in
connection with this Agreement and the transactions contemplated hereby,
including but not limited to the fees and expenses of its counsel and its
certified public accountants.


7.  GENERAL.


a. Survival of Representations and Warranties.  Each of the parties to this
Agreement covenants and agrees that their respective representations,
warranties, covenants, statements, and agreements contained in this Agreement
shall survive the Closing Date.  Except as set forth in this Agreement, the
exhibits hereto or in the documents and papers delivered by Seller to Buyer in
connection herewith, there are no other agreements, representations, warranties,
or covenants by or among the parties hereto with respect to the subject matter
hereof.


b. Waivers.  No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein or therein and in any documents
delivered in connection herewith or therewith.  The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach.


c. Notices.  All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered or mailed, first class mail, postage
prepaid,


To Seller:


i-amtv Limited
E02-02, East Wing,
Business Park Subang Square,
SS15/4G, 47500, Subang Jaya,
Selangor D.E.,
Malaysia


To Buyer:


Intelligent Communication Enterprise Corporation Inc.
13, Spottiswoode Park Road,
Singapore, 088640
Singapore


or to such other address as such party shall have specified by notice in writing
to the other party.
 


Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
3

 
 

--------------------------------------------------------------------------------

 

 
d. Sections and Other Headings.  The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretations of this Agreement.


e. Governing Law.  This Agreement and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of the
State of New York.  The parties herein waive trial by jury and agree to submit
to the personal jurisdiction and venue of a court of subject matter jurisdiction
located in the State of New York.  In the event that litigation results from or
arises out of this Agreement or the performance thereof, the parties agree to
reimburse the prevailing party's reasonable attorney's fees, court costs, and
all other expenses, whether or not taxable by the court as costs, in addition to
any other relief to which the prevailing party may be entitled.  In such event,
no action shall be entertained by said court or any court of competent
jurisdiction if filed more than one year subsequent to the date the cause(s) of
action actually accrued regardless of whether damages were otherwise as of said
time calculable.


f. Conditions Precedent.  The Conditions Precedent to the enforceability of this
Agreement are outlined more fully in Exhibit "E", attached hereto and made a
part hereof.  In the event that said Conditions Precedent are not fulfilled by
the appropriate dates thereof, then this Agreement shall be deemed null and void
and any deposits or other form of advance compensation paid at said time shall
be returned to the Buyer forthwith.


g. Captions.  The Captions of this contract are for convenience and reference
only and in no way define, describe, extend, or limit the scope or intent of
this contract, or the intent of any provisions hereof.


h. Typewritten or Handwritten Provisions.  Hand-written provisions inserted in
this contract and typewritten provisions initialed by both parties shall control
over the typewritten provisions in conflict therewith.


i. Time is of the Essence.  Time and timely performance are of the essence of
this contract and of the covenants and provisions hereunder.


j. Successors and Assigns.  Rights and obligations created by this contract
shall be binding upon and inure to the benefit of the parties hereto, their
successors and assigns.  Whenever used, the singular number shall include the
plural, the plural the singular, and the use of any gender shall include all
genders.


k. Contractual Procedures.  Unless specifically disallowed by law, should
litigation arise hereunder, service of process therefore may be obtained through
certified mail, return receipt requested; the parties hereto waiving any and all
rights they may have to object to the method by which service was perfected.


l. Extraordinary Remedies.  To the extent cognizable at law, the parties hereto,
in the event of breach and in addition to any and all other remedies available
thereto, may obtain injunctive relief, regardless of whether the injured party
can demonstrate that no adequate remedy exists at law.


Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
4

 
 

--------------------------------------------------------------------------------

 

 
m. Non-Compete: Seller shall refrain from entering into any trade that directly
or indirectly competes with the Company for a period of one year from
closing.  This restriction would apply globally.  During such one year term, the
Seller will not engage in such business on his own account, or become interested
therein, directly or indirectly, as an individual, partner, shareholder,
director, consultant, independent contractor, officer, clerk, principal, agent,
employee, trustee, or in any relation or capacity whatsoever.  In addition,
Seller shall not solicit or induce any employee of the Company to terminate
their employment with the Company for a three year period commencing from the
date when this agreement is signed.


8.  INITIALS AND EXHIBITS.  This contract shall not be valid and enforceable
unless it is properly executed by Buyer and Seller and their initials affixed to
each page of the exhibits attached hereto and made a part hereof.


IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto and signed by an officer thereunto duly authorized and attested
under the corporate seal of the Secretary of the Corporate party hereto, if any,
all on the date and year first above written.


Signed, sealed and delivered in the presence of:


For Seller
 
For and on behalf of
I-AMTV LIMITED
 
 
/s/  A. Sudhish M. P. Anandan
By: A. Sudhish M. P. Anandan
Date: 17 June 2011
 
/s/  Kam Chong Heng
By: Kam Chong Heng
Date: 17 June 2011
 
/s/ Thanabalasingam S. Manickam
By: Thanabalasingam S. Manickam
Date: 17 June 2011
 
For Buyer
 
 
 
 
 
/s/  Bala Balamurali
By: Bala Balamurali
Date: 17 June 2011
 
Witnessed by:
 
/s/ Viji Rajasundram
Name: Viji Rajasundram
Date 17th June 2011
 
 
Witnessed by:
 
/s/ Viji Rajasundram
Name: Viji Rajasundram
Date 17 June 2011

 


Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
5

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"


THE SHARES:


a. The Seller offers and the Buyer accepts to swap Forty Percent (40%) of the
total shares available in i-amtv Limited, in exchange for a number of shares in
Intelligent Communication Enterprise Corporation Inc. (“ICE Corp” ) equivalent
to the amount defined in Exhibit “B”.


b. The Seller further offers an irrevocable option, to the Buyer, for the
outright purchase of the remaining Sixty Percent (60%) of the shares held by the
Seller.


c. This irrevocable option is offered by the Seller to the Buyer for a period of
twenty-four (24) months from the Effective Date of this Agreement (“Option
Period”), after which this option lapses.


d. The amount to be paid and the terms of payment are described in Exhibit “B”


e. The Seller warrants that they will not sell the remaining shares they hold in
i-amtv Limited within the twenty-four (24) month Option Period to any other
party other than the Buyer.


f. The Seller warrants that they will not issue additional shares, subsequent to
the Closing Date, unless agreed to by the Buyer, in writing.






Initials:


Seller /s/ BSM


Buyer /s/ BM




Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
6

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT "B"


AMOUNT AND PAYMENT OF PURCHASE PRICE IN THE FORM OF SHARES IN INTELLIGENT
COMMUNICATION ENTERPRISE CORPORATION INC. (“ICE Corp”):


a. In consideration for the forty percent of shares in i-amtv Limited, the Buyer
will pay to the Seller with shares of ICE Corp, an equivalent to the value of
United States Dollars Three Hundred and Eighty Thousand Only (US$380,000).


b. The unit price of the ICE Corp shares ( OTCBB : ICMC ) will be determined to
be the value weighted average price per share over a ten day period, prior to
the Effective Date of this Agreement.


c. If and when the Buyer exercises the option to purchase the remaining Sixty
Percent (60%) of shares in i-amtv Limited held by the Seller after the execution
of this Agreement, the Buyer and Seller agree that the Buyer must pay the
predetermined price of United States Dollars One Million One Hundred and Forty
Thousand Dollars (US$1,140,000) Only for those shares.


d. The Buyer will pay the Seller in cash to exercise the option to buy the
remaining (60%) shares in i-amtv Limited.








Initials:


Seller /s/ BSM


Buyer /s/ BM




Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
7

 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT "C"


REPRESENTATIONS AND WARRANTIES OF SELLER


In this Exhibit C, “Seller’s Knowledge” means a fact, circumstance, or other
matter of which the Seller has actual knowledge or reasonably should have
knowledge after due inquiry of its i-amtv Limited’s officers, directors, and key
employees and reasonable review of its books and records


A:           REPRESENTATIONS AND WARRANTIES: The Seller represents and warrants
to the Buyer as follows as of the Effective Date of this Agreement.


 
1.
Organization, Good Standing, and Qualification.  i-amtv Limited (including its
subsidiaries If any) is an entity duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to carry on its business as now conducted and to
own its properties.

 
 
2.
Authorization.  Seller has full power and authority and has taken all requisite
action on the part of Seller necessary for the authorization, execution, and
delivery of this Agreement.

 
 
3.
Consents.  The execution, delivery, and performance by Seller of this Agreement
requires no consent of, action by or in respect of, or filing with any Person,
governmental body, agency, or official.

 
 
4.
Intellectual Property Rights over video and audio content/media.  Seller
warrants that i-amtv Limited continues to own all rights for the content / media
both video and audio, for all territories including but not limited to Cable,
Satellite , Terrestrial and Internet (IPTV) Television and Radio broadcast.

 
 
5.
Term of Intellectual Property Rights. i-amtv Limited will retain  its rights
over the content it owns, or contents to which it has had broadcast rights
assigned to it by the rightful owners for a period of not less than thirty-six
(36) months from the Effective Date of this Agreement.

 
 
6.
i-amtv brand name, Logo.  i-amtv Limited owns the i-amtv brand name and the
i-amtv logo included below :

 


Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
8

 
 

--------------------------------------------------------------------------------

 
 
 
[asianmusiclogo.jpg]
 
 
7.
Internet Domain “www.i-amtv.com”.  i-amtv Limited owns the Internet domain
“www.i-amtv.com”.

 
 
8.
No Material Adverse Change.  Since the 23rd day of March, 2011, except as
described herein, there has not been:

 
a.           any change in the consolidated assets, liabilities, financial
condition, or operating results of i-amtv Limited, except for changes in the
ordinary course of business that have not and could not reasonably be expected
to have a Material Adverse Effect, individually or in the aggregate;
b.           any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of i-amtv Limited, or
any redemption or repurchase of any securities of i-amtv Limited;
c.           any material damage, destruction, or loss, whether or not covered
by insurance to any assets or properties of i-amtv Limited or its Subsidiaries;
d.           any waiver, not in the ordinary course of business, by i-amtv
Limited or any Subsidiary of a material right or of a material debt owed to it;
e.           any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by i-amtv Limited or a Subsidiary, except in the
ordinary course of business and which is not material to the assets, properties,
financial condition, operating results, or business of i-amtv Limited and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);
f.           any change or amendment to i-amtv Limited’s charter documents, or
material change to any material contract or arrangement by which i-amtv Limited
or any Subsidiary is bound or to which any of their respective assets or
properties is subject;
g.           any material labor difficulties or labor union organizing
activities with respect to employees of i-amtv Limited or any Subsidiary;
h.           any transaction entered into by i-amtv Limited or a Subsidiary
other than in the ordinary course of business;
i.           the loss of the services of any key employee or material change in
the composition or duties of the senior management of i-amtv Limited or any
Subsidiary;
j.           the loss or threatened loss of any customer that has had or could
reasonably be expected to have a Material Adverse Effect; or
k.           any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.


Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
9

 
 

--------------------------------------------------------------------------------

 
 
 
 
9.
No Conflict, Breach, Violation, or Default.  To Seller’s Knowledge, the
execution, delivery, and performance of this Agreement by Seller will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (a) –amtv Limited’s charter
documents in effect on the date hereof (copies of which have been provided to
Buyer before the date hereof); or (b)(i) any statute, rule, regulation, or order
of any governmental agency or body or any court, domestic or foreign, having
jurisdiction over i-amtv Limited, any Subsidiary, or any of their respective
assets or properties, or (ii) any agreement or instrument to which i-amtv
Limited or any Subsidiary is a party or by which i-amtv Limited or a Subsidiary
is bound or to which any of their respective assets or properties is subject.

 
 
10.
Tax Matters.  To Seller’s Knowledge, i-amtv Limited have timely prepared and
filed all tax returns required to have been filed by i-amtv Limited with all
appropriate governmental agencies and timely paid all taxes shown thereon or
otherwise owed by it. The charges, accruals, and reserves on the books of the
i-amtv Limited  in respect of taxes for all fiscal periods are adequate in all
material respects, and there are no material unpaid assessments against i-amtv
Limited nor, to Seller’s Knowledge, any basis for the assessment of any
additional taxes, penalties, or interest for any fiscal period or audits by any
federal, state, or local taxing authority, except for any assessment that is not
material to i-amtv Limited taken as a whole.  To Seller’s Knowledge all taxes
and other assessments and levies that i-amtv Limited is required to withhold or
to collect for payment have been duly withheld and collected and paid to the
proper governmental entity or third party when due.  There are no tax liens or
claims pending or, to Seller’s Knowledge, threatened against Seller or any
Subsidiary or any of their respective assets or property.  There are no
outstanding tax-sharing agreements or other such arrangements between i-amtv
Limited or other corporation or entity.

 
 
11.
Title to Properties.  To the Seller’s Knowledge, i-amtv Limited has good and
marketable title to all real properties and all other properties and assets
owned by it, in each case free from liens, encumbrances, and defects that would
materially affect the value thereof or materially interfere with the use made or
currently planned to be made thereof by them; and i-amtv Limited holds any
leased real or personal property under valid and enforceable leases with no
exceptions that would materially interfere with the use made or currently
planned to be made thereof by them.

 
 
12.
Certificates, Authorities, and Permits.  To Seller’s Knowledge, i-amtv Limited
possess adequate certificates, authorities, or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, and i-amtv Limited has not received any notice of proceedings relating to
the revocation or modification of any such certificate, authority, or permit
that, if determined adversely to Seller or such Subsidiary, could reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.

 
 
13.
No Labor Disputes.  No material labor dispute with the employees of i-amtv
Limited exists or, to Seller’s Knowledge, is imminent.

 


Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
10

 
 

--------------------------------------------------------------------------------

 
 
 
 
14.
Intellectual Property

 
 
a.
To Seller’s knowledge, all Intellectual Property of i-amtv Limited is currently
in compliance with all legal requirements (including timely filings, proofs, and
payments of fees) and is valid and enforceable.  No Intellectual Property of
i-amtv Limited that is necessary for the conduct of i-amtv Limited’s business is
currently conducted or as currently proposed to be conducted has been or is now
involved in any cancellation, dispute, or litigation and, to Seller’s Knowledge,
no such action is threatened.  No patent of i-amtv Limited has been or is now
involved in any interference, reissue, reexamination, or opposition proceeding.

 
 
b.
All of the licenses and sublicenses and consent, royalty, or other agreements
concerning Intellectual Property that are necessary for the conduct of i-amtv
Limited’s business as currently conducted or as currently proposed to be
conducted to which i-amtv Limited is a party or by which any of its assets are
bound (other than generally commercially available, non-custom, off-the-shelf
software application programs having a retail acquisition price of less than
US$3,000 per license) are valid and binding obligations of i-amtv Limited that
is party thereto and, to Seller’s Knowledge, the other parties thereto,
enforceable in accordance with their terms, except to the extent that
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, or other similar laws affecting the
enforcement of creditors’ rights generally, and there exists no event or
condition that will result in a material violation or breach of or constitute
(with or without due notice or lapse of time or both) a default by i-amtv
Limited under any such license agreement.

 
 
c.
To Seller’s knowledge, i-amtv Limited owns or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of i-amtv Limited’s
business as currently conducted or as currently proposed to be conducted and for
the ownership, maintenance, and operation of i-amtv Limited’s properties and
assets, free and clear of all liens, encumbrances, adverse claims, or
obligations to license all such owned Intellectual Property and Confidential
Information, other than licenses entered into in the ordinary course of i-amtv
Limited’s business.  i-amtv Limited has a valid and enforceable right to use all
third-party Intellectual Property and Confidential Information used or held for
use in the respective businesses of i-amtv Limited.

 


Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
11

 
 

--------------------------------------------------------------------------------

 
 
 
 
d.
To Seller’s knowledge, the conduct of i-amtv Limited’s business as currently
conducted does not Infringe any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party and the Intellectual
Property and Confidential Information of i-amtv Limited that are necessary for
the conduct of i-amtv Limited’s business as currently conducted or as currently
proposed to be conducted are not being Infringed by any third party.  There is
no litigation or order pending or outstanding or, to Seller’s Knowledge,
threatened or imminent that seeks to limit or challenge or that concerns the
ownership, use, validity, or enforceability of any Intellectual Property or
Confidential Information of i-amtv Limited and i-amtv Limited’s use of any
Intellectual Property or Confidential Information owned by a third party and, to
Seller’s Knowledge, there is no valid basis for the same.

 
 
e.
To Seller’s knowledge, the consummation of the transactions contemplated hereby
will not result in the alteration, loss, impairment of, or restriction on i-amtv
Limited’s  ownership or right to use any of the Intellectual Property or
Confidential Information that is necessary for the conduct of i-amtv Limited’s
business as currently conducted or as currently proposed to be conducted.

 
 
f.
All software owned by i-amtv Limited and, to Seller’s Knowledge, all software
licensed from third parties by i-amtv Limited: (i) is free from any material
defect, bug, virus, or programming, design, or documentation error; (ii)
operates and runs in a reasonable and efficient business manner; and (iii)
conforms in all material respects to the specifications and purposes thereof.

 
 
g.
i-amtv Limited has taken reasonable steps to protect the rights of i-amtv
Limited in their Intellectual Property and Confidential Information.  Each
employee, consultant, and contractor that has had access to Confidential
Information that is necessary for the conduct of the i-amtv Limited’s business
as currently conducted or as currently proposed to be conducted has executed an
agreement to maintain the confidentiality of such Confidential Information and
has executed appropriate agreements that are substantially consistent with
i-amtv Limited’s standard forms thereof.  Except under confidentiality
obligations, there has been no material disclosure of any of the Confidential
Information of i-amtv Limited to any third party.

 
 
 
15.
Litigation.  There are no pending actions, suits, or proceedings against or
affecting i-amtv Limited, or any of its properties; and to Seller’s Knowledge,
no such actions, suits, or proceedings are threatened or contemplated.

 


Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
12

 
 

--------------------------------------------------------------------------------

 
 
 
 
 
16.
Financial Statements.  The financial statements of i-amtv Limited present
fairly, in all material respects, the consolidated financial position of i-amtv
Limited as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (except as may be disclosed therein or
in the notes thereto).  Except as set forth in the financial statements
described in Exhibit “D”, i-amtv Limited has not incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business and consistent (as to amount and nature) with past practices since the
date of such financial statements, individually or in the aggregate, that have
or could reasonably be expected to have a Material Adverse Effect.

 
 
17.
Insurance Coverage.  To Seller’s Knowledge, i-amtv Limited maintains in full
force and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by
i-amtv Limited, and Seller reasonably believes such insurance coverage to be
adequate against all liabilities, claims, and risks against which it is
customary for comparably situated companies to insure.

 
 
18.
Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest, or claim against or
upon Seller, i-amtv Limited, or Buyer for any commission, fee, or other
compensation pursuant to any agreement, arrangement, or understanding entered
into by or on behalf of Seller.

 
 
19.
Questionable Payments. i-amtv Limited, to Seller’s Knowledge, any of their
respective current or former stockholders, directors, officers, employees,
agents, or other Persons acting on behalf of i-amtv Limited, on behalf of i-amtv
Limited or in connection with their respective businesses, has not: (a) used any
corporate funds for unlawful contributions, gifts, entertainment, or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of i-amtv Limited; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback, or other unlawful payment of any nature.

 


Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
13

 
 

--------------------------------------------------------------------------------

 
 
 
 
20.
Transactions with Affiliates.  None of the officers or directors of i-amtv
Limited and, to Seller’s Knowledge, none of the employees of i-amtv Limited is
presently a party to any transaction with i-amtv Limited (other than as holders
of stock options and/or warrants, and for services as employees, officers, and
directors), including any contract, agreement, or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director, or such employee or, to Seller’s Knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee, or partner.

 
 
21.
Internal Controls.  i-amtv Limited maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (a) transactions are
executed in accordance with management’s general or specific authorizations, (b)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (c) access to assets is permitted only in
accordance with management’s general or specific authorization, and (d) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 
 
22.
Disclosures.  This Agreement, including all exhibits and schedules thereto, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.

 
 
B:           SURVIVAL AND INDEMNIFICATION


 
1.
Survival.  All representations, warranties, covenants, and agreements contained
in this Agreement shall be deemed to be representations, warranties, covenants,
and agreements as of the date hereof and shall survive the execution and
delivery of this Agreement for a period of three years from the date of this
Agreement.

 
 
2.
Indemnification. The Seller agrees to indemnify and hold harmless, on an
after-insurance recovery basis, the Buyer and its Affiliates and their
respective directors, officers, employees, and agents from and against any and
all losses, claims, damages, liabilities, and expenses (including reasonable
attorney fees, disbursements, and other expenses incurred in connection with
investigating, preparing, or defending any action, claim, or proceeding, pending
or threatened, and the costs of enforcement hereof) to which the Buyer may
become subject to as a result of any breach of representation, warranty,
covenant, or agreement made by the Seller under this Agreement, and will
reimburse the Buyer for all such amounts as they are incurred by the Buyer.

 
 


Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
14

 
 

--------------------------------------------------------------------------------

 
 
 
 
3.
Conduct of Indemnification Proceedings.  Promptly after receipt by the Buyer or
its Affiliates and their respective directors, officers, employees, and agents
(the “Indemnified Person”) of notice of any demand, claim, or circumstances that
would or might give rise to a claim or the commencement of any action,
proceeding, or investigation in respect of which indemnity may be sought
pursuant to this Agreement, such Indemnified Person shall promptly notify the
Seller (the “Indemnifying Party”) in writing and Indemnifying Party shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify Indemnifying Party shall not relieve Indemnifying Party of its
obligations hereunder except to the extent that Indemnifying Party is materially
prejudiced by such failure to notify.  In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless: (a)
Indemnifying Party and the Indemnified Person shall have mutually agreed to the
retention of such counsel; or (b) in the reasonable judgment of counsel to such
Indemnified Person representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between
them.  Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, Indemnifying Party shall indemnify and hold harmless
such Indemnified Person from and against any loss or liability (to the extent
stated above) by reason of such settlement or judgment.  Without the prior
written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, Indemnifying Party shall not affect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

 




Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
15

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "D"


DOCUMENTS FOR REVIEW


The Agreement between i-amtv Limited and it’s appointed agent The Music Kampany
Sdn. Bhd.;


All documentation and Agreements describing the arrangements between the bands
and i-amtv Limited and/or it’s appointed agents, such as Music Kampany Sdn.
Bhd.;


Financial/Accounting and Operating Statements ( Profit & Loss, Balance sheets
etc. ) for the last 2 years;


Bank statements for accounts that i-amtv own and operate;


The Agreements with all customers (Radio stations, Cable Television Network
operators etc.) to whom i-amtv Limited supply content to;


Any other agency agreements, partnership agreements and distribution agreements
that the Seller is or should be aware of;


Projected Profit & Loss Statement for current year;


List of assets, debtors, creditors and other liabilities;


Corporate Articles of Incorporation of the Company;


Corporate By-laws of the Company.








Initials:


Seller /s/ BSM


Buyer /s/ BM




Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
16

 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT "E"


CONDITIONS PRECEDENT


All loans and liabilities on the books of i-amtv Limited due to the Seller as of
the Effective Date estimated to be US$338,148 shall be converted into equity by
the Seller prior to the Closing Date and prior to the transfer of the 40% of
shares to the Buyer in accordance with this Agreement.
Buyer agrees to discontinue operations in any other entity controlled by the
Buyer and operating under any name that contains “i-amtv” prior to the Closing
Date.


Any other conditions precedent, contained within this Agreement are to be
completed prior to the Closing Date.










Initials:


Seller /s/ BSM


Buyer /s/ BM




Intelligent Communication Enterprise Corporation Inc.
Sale And Purchase Agreement
Strictly Confidential
17 June 2011
17

 
 

--------------------------------------------------------------------------------

 
 
ADDENDUM TO SALE AND PURCHASE AGREEMENT


THIS ADDENDUM TO SALE AND PURCHASE AGREEMENT (the “Addendum”) is an addendum to
Exhibit C of that Sale and Purchase Agreement (the “Agreement”) entered into as
of June 18, 2011, by and among A. Sudhish M. P. Anandan of 18, SSS1/43, Kampung
Tunku, 47300 Petaling Jaya, Selangor D.E, Malaysia, Kam Chong Heng of 18,
SSS1/39, Kampung Tunku, 47300 Petaling Jaya, Selangor D.E, Malaysia and
Thanabalasingam S. Manickam of No 21, Jalan U6/2B, Desa Subang Permai, 40150
Shah Alam, Selangor D.E, Malaysia, hereinafter collectively referred to as
“Seller,” and Intelligent Communication Enterprise Corporation, a company
incorporated in Pennsylvania, USA, and whose registered office is 1515 Market
Street, Suite 1210, Philadelphia, PA 19102, USA, hereinafter referred to as
“Buyer.”


1.           Seller Representations; Access to Information; Independent
Investigation.


(a)           Offshore Transaction.  In connection with Seller’s acquisition of
the shares of common stock of Buyer (the “ICE Shares”), Seller represents and
warrants to Buyer as follows:


(i)           Seller is not a U.S. person, as that term is defined under
Regulation S, and is not purchasing the ICE Shares on behalf of any U.S.
person.  Under Regulation S, a U.S. person means:


(1)           any natural person resident in the United States;


(2)           any partnership or corporation organized or incorporated under the
laws of the United States;


(3)           any estate of which any executor or administrator is a U.S.
person;


(4)           any agency or branch of a foreign entity located in the United
States;


(5)           any non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person;


(6)           any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States; and


(7)           any partnership or corporation if (A) organized or incorporated
under the laws of any foreign jurisdiction; and (B) formed by a U.S. person
principally for the purpose of investing in securities not registered under the
Securities Act of 1933 (“Securities Act”), unless it is organized or
incorporated and owned by accredited investors (as defined in Rule 501 of
Regulation D) that are not natural persons, estates, or trusts.


1

 
 

--------------------------------------------------------------------------------

 



 
(ii)           Seller was outside of the United States as of the date of
execution and delivery of the Agreement and this Addendum.  No offer to purchase
the ICE Shares was made in the United States.


(iii)           Seller is purchasing the ICE Shares for its own account or for
the account of beneficiaries for whom Seller has full investment discretion,
each of which beneficiaries is bound to all of the terms and provisions hereof
including all representations and warranties herein.  Seller is purchasing the
ICE Shares for investment purposes only and not with a view to, or for sale in
connection with, any “distribution” (as such term is used in Section 2(11) of
the Securities Act) thereof or for the account or on behalf of any U.S. person.


(iv)           The ICE Shares have not been registered under the Securities Act
and may not be transferred, sold, assigned, hypothecated, or otherwise disposed
of, unless such transaction is the subject of a registration statement filed
with and declared effective by the United States Securities and Exchange
Commission (“SEC”) or unless an exemption from the registration requirements
under the Securities Act is available.  Seller represents and warrants and
hereby agrees that the ICE Shares are “restricted securities” as defined in Rule
144.


(v)           Seller acknowledges that the purchase of the ICE Shares involves a
high degree of risk and is aware of the risks and further acknowledges that it
can bear the economic risk of the purchase of the ICE Shares, including the
total loss of its investment.


(vi)           Seller understands that the ICE Shares are being offered and sold
to it in reliance on the safe harbor from the registration requirements of the
Securities Act, and that Buyer is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments, and understandings of
Seller set forth herein in order to determine the applicability of such safe
harbor and the suitability of Seller to acquire the ICE Shares.


(vii)           Seller is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks of its investments, to
make an informed decision relating thereto, and to protect its own interests in
connection with the transaction.


(viii)           In evaluating its investment, Seller has consulted its own
investment and/or legal and/or tax advisers.


(ix)           Seller understands that in the view of the SEC, the statutory
basis for the safe harbor claimed for this transaction would not be present if
the offering of the ICE Shares, although in technical compliance with Regulation
S, is part of a plan or scheme to evade the registration provisions of the
Securities Act.


(x)           Seller is not an underwriter of, or dealer in, the ICE Shares, and
Seller is not participating pursuant to a contractual agreement in the
distribution of the ICE Shares.
 
2

 
 

--------------------------------------------------------------------------------

 





(xi)           Seller has satisfied itself as to the full observance of the laws
of its jurisdiction in connection with any invitation to subscribe for the ICE
Shares or any use of this Addendum or the Agreement, including: (1) the legal
requirements within its jurisdiction for the purchase of the ICE Shares; (2) any
foreign exchange restrictions applicable to such purchase; (3) any governmental
or other consents that may need to be obtained; and (4) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale, or transfer of the ICE Shares.  Seller’s subscription and
payment for, and its continued ownership of the ICE Shares, will not violate any
applicable securities or other laws of its jurisdiction.


(xii)           No consent, approval or authorization of, or designation,
declaration or filing with any governmental authority on the part of Seller is
required in connection with the valid execution and delivery of this Addendum or
the Agreement.


(b)           Current Public Information.  Seller acknowledges that Seller has
been furnished with or has acquired copies of Buyer’s most recent Annual Report
on the Form 10-K filed with the SEC and the Forms 10-Q and 8-K filed thereafter.


(c)           Independent Investigation; Access.  Seller acknowledges that
Seller, in making the decision to purchase the ICE Shares subscribed for, has
relied upon independent investigations made by it and its Seller
representatives, if any, and Seller and such representatives, if any, have prior
to any sale to it, been given access and the opportunity to examine all material
contracts and documents relating to this offering and an opportunity to ask
questions of, and to receive answers from, Buyer or any person acting on its
behalf concerning the terms and conditions of this offering.  Seller and its
advisers, if any, have been furnished with access to all publicly available
materials relating to the business, finances, and operation of Buyer and
materials relating to the offer and sale of the ICE Shares that have been
requested.  Seller and its advisers, if any, have received complete and
satisfactory answers to any such inquiries.


(d)           No Governmental Recommendation or Approval.  Seller understands
that no federal or state agency has passed on or made any recommendation or
endorsement of the ICE Shares.


2.           Restrictive Legend.  Buyer will prepare and issue one or more
certificates for the ICE Shares registered in such name or names as specified by
Seller.  Such certificate(s) shall bear a legend in substantially the following
form:


These shares have been issued pursuant to Regulation S as an exemption to the
registration provisions under the Securities Act of 1933, as amended.  These
shares cannot be transferred, offered, or sold in the U.S. or to U.S. persons
(as defined in Regulation S) unless the securities are registered under the
Securities Act or an exemption from the registration requirements of the
Securities Act is available.
 
3

 
 

--------------------------------------------------------------------------------

 



 
3.           Exemption; Reliance on Representation.  Seller understands that the
offer and sale of the ICE Shares is not being registered under the Securities
Act.  Buyer is relying on the terms and provisions governing offers and sales
made outside the United States pursuant to Rules 901 through 905 of Regulation S
and the Preliminary Notes thereto, which govern this transaction.


4.           Effect of this Addendum.  This Addendum is intended to supplement
the provisions of Part A of Exhibit C (Representations and Warranties of Seller)
to the Agreement and does not affect or supersede any other provision, term, or
condition of the Agreement as executed between Seller and Buyer.




IN WITNESS WHEREOF, the parties have executed this Addendum on the dates set
forth below their signatures.


For Seller
 
/s/  A. Sudhish M. P. Anandan
By: A. Sudhish M. P. Anandan
Date: 1/7/2011
 
By: Kam Chong Heng
Date:
 
/s/ Thanabalasingam S. Manickam
By: Thanabalasingam S. Manickam
Date: July 1, 2011
 
For Buyer
 
/s/  Bala Balamurali
By: Bala Balamurali
Date: 1 July 2011
 
Witnessed by:
 
/s/ Viji Rajasundram
Name: Viji Rajasundram
Date
 
 
Witnessed by:
 
s/ Viji Rajasundram
Name:    Viji Rajasundram
Date



4


 
 

--------------------------------------------------------------------------------

 
